       Case: 1:21-cv-00081-SA-JMV Doc #: 4 Filed: 08/13/21 1 of 2 PageID #: 71




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION


ALBERT L. MCDONALD                                                                  PETITIONER

v.                                                                        No. 1:21CV81-SA-JMV

WARDEN T. BARNES                                                                   RESPONDENT


                          ORDER TRANSFERRING CASE TO THE
                           FIFTH CIRCUIT COURT OF APPEALS

       This matter comes before the court, sua sponte, for consideration of the transfer of this

cause. Albert L. McDonald has submitted a petition for a writ of habeas corpus under 28

U.S.C. § 2254. The petitioner was convicted for two counts of capital murder, three counts of

burglary of a dwelling, three counts of aggravated assault, and one count of kidnapping in Union

County Circuit Court on November 18, 2005. The petitioner has filed at least one other

unsuccessful 2254 motion concerning the same conviction which he now seeks to challenge.

See McDonald v. Warden Jody Bradley, 3:17CV81-MPM-RP (N. D. Miss. 2017). The

Antiterrorism and Effective Death Penalty Act requires that before a district court files a second

or successive petition, “the applicant shall move in the appropriate court of appeals for an order

authorizing the district court to consider the application.” The petitioner has not obtained such

an order. Rather than dismissing the petition on this basis, the Fifth Circuit permits district

courts to transfer the petition for consideration pursuant to 28 U.S.C. § 2244(a) and (b)(3)(c).

See In re Epps, 127 F.3d 364, 365 (5th Cir. 1997). Therefore, in the interest of justice and

judicial economy, it is ORDERED:
       Case: 1:21-cv-00081-SA-JMV Doc #: 4 Filed: 08/13/21 2 of 2 PageID #: 72




       1) That this petition will be transferred to the Fifth Circuit Court of Appeals for the

petitioner to seek leave to file this successive § 2254 petition;

       2) That the Clerk of Court is DIRECTED to TRANSFER this petition and the entire

record to the Fifth Circuit Court of Appeals in accordance with 28 U.S.C. § 2244(a) and

(b)(3)(c), and In re Epps, 127 F.3d at 365; and

       3) This case is CLOSED.

       SO ORDERED, this, the 13th day of August, 2021.


                                                               /s/ Sharion Aycock
                                                               U. S. DISTRICT JUDGE




                                                  2
